DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have overcome prior Specification objections.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with Tyler Jeffs (Registration No. 67,235) on 6/3/2021.

Claims - - Please amend independent claims 1, 14 and 15 as follows:


receive object data corresponding to a three-dimensional object to be generated in a layer-wise manner; 
for each of a plurality of slices of the object, define print data to control a respective layer forming operation in which print agent is ejected on a layer of build material in a pattern corresponding to selective fusing of the build material, wherein the print data and the respective pattern is defined for each slice according to a print definition procedure; 
select the print definition procedure from a plurality of print definition procedures based on a user input; and 
define a fusing reduction region based on a selected print definition procedure; 
wherein each of the print definition procedures is to define a pattern for forming a respective layer of the object including a slice boundary and [[a]] the fusing reduction region of the layer to inhibit excess fusing outside the slice boundary; and 
wherein at least one of the following varies between the print definition procedures: 
a location instruction to define a location of the fusing reduction region in the slice relative to the respective slice boundary; 
a scheduling instruction to schedule the ejection of print agent during a respective layer forming operation to define the fusing reduction region; and 
a concentration instruction to define a concentration of print agent for defining the fusing reduction region.

14. 	(currently amended) Additive manufacturing apparatus comprising: 

receive object data corresponding to a three-dimensional object to be generated in a layer-wise manner; 
for each of a plurality of slices of the object, define print data to control a respective layer forming operation in which print agent is ejected on a layer of build material in a pattern corresponding to selective fusing of the build material, wherein the print data and the respective pattern is defined for each slice according to a print definition procedure; 
select the print definition procedure from a plurality of print definition procedures based on a user input; and 
define a fusing reduction region based on a selected print definition procedure; 
wherein each of the print definition procedures is to define a pattern for forming a respective layer of the object including a slice boundary and [[a]] the fusing reduction region in the layer to inhibit excess fusing outside the slice boundary; and 
wherein the print definition procedures comprise: 
a location instruction to define a location of the fusing reduction region relative the respective slice boundary; 
a scheduling instruction to schedule the ejection of print agent during a respective layer forming operation to define the fusing reduction region; and 
a concentration instruction to define a concentration of print agent for defining the fusing reduction region; and 
a print agent distributor to eject, based on the print data: 
a print agent onto fusing regions of the layer of build material; and 


15. 	(currently amended) A method comprising: 
receiving user input relating to a performance priority for an additive manufacturing process; 
receiving object data corresponding to a three-dimensional object to be generated in a layer-wise manner; 
for each of a plurality of slices of the object, defining print data to control a respective layer forming operation in which print agent is ejected on a layer of build material in a pattern corresponding to selective fusing of the build material, wherein the print data and the respective pattern is defined for each slice according to a print definition procedure; 
selecting the print definition procedure from a plurality of print definition procedures based on the user input; 
defining a fusing reduction region based on a selected print definition procedure; 
wherein each of the print definition procedures: 
is to define a pattern for forming a respective layer of the object including a slice boundary and [[a]] the fusing reduction region in the layer to inhibit excess fusing outside the slice boundary; and 
is to enhance a target performance characteristic; 
wherein the following vary between the print definition procedures: 
a location instruction to define a location of the fusing reduction region in the layer relative the respective slice boundary; 

a concentration instruction to define a concentration of print agent for defining the fusing reduction region; 
ejecting a print agent onto fusing regions of the layer of build material; and 
ejecting a fusing reduction agent onto the fusing reduction region of the laver of build material.


Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance: 

While Kritchman (U.S. Pub. No. 2010/0121476) discloses three-dimensional fabrication where a fusing reduction region inhibits excess fusing outside the slice boundary, 

and while Ide et al. (U.S. Pub. No. 2005/0168507) discloses a system/method for printing where a user selects a print definition procedure from a plurality of print definition procedures, 

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, 3D print definition procedures containing a fusing reduction region including:

Independent Claim 1, 
for each of a plurality of slices of the object, define print data to control a respective layer forming operation in which print agent is ejected on a layer of build material in a pattern corresponding to selective fusing of the build material, wherein the print data and the respective pattern is defined for each slice according to a print definition procedure; 
select the print definition procedure from a plurality of print definition procedures based on a user input; and 
define a fusing reduction region based on a selected print definition procedure; 
wherein each of the print definition procedures is to define a pattern for forming a respective layer of the object including a slice boundary and the fusing reduction region of the layer to inhibit excess fusing outside the slice boundary; and 
wherein at least one of the following varies between the print definition procedures: 
a location instruction to define a location of the fusing reduction region in the slice relative to the respective slice boundary; 
a scheduling instruction to schedule the ejection of print agent during a respective layer forming operation to define the fusing reduction region; and 
a concentration instruction to define a concentration of print agent for defining the fusing reduction region.

Independent Claim 14, 
for each of a plurality of slices of the object, define print data to control a respective layer forming operation in which print agent is ejected on a layer of build material in a pattern 
select the print definition procedure from a plurality of print definition procedures based on a user input; and 	
define a fusing reduction region based on a selected print definition procedure;
wherein each of the print definition procedures is to define a pattern for forming a respective layer of the object including a slice boundary and the fusing reduction region in the layer to inhibit excess fusing outside the slice boundary; and 
wherein the print definition procedures comprise: 
a location instruction to define a location of the fusing reduction region relative the respective slice boundary; 
a scheduling instruction to schedule the ejection of print agent during a respective layer forming operation to define the fusing reduction region; and 
a concentration instruction to define a concentration of print agent for defining the fusing reduction region; and 
a print agent distributor to eject, based on the print data: 
a print agent onto fusing regions of the layer of build material; and 
a fusing reduction agent onto the fusing reduction region of the layer of build material.

Independent Claim 15, 
for each of a plurality of slices of the object, defining print data to control a respective layer forming operation in which print agent is ejected on a layer of build material in a pattern 
selecting the print definition procedure from a plurality of print definition procedures based on the user input; 
defining a fusing reduction region based on a selected print definition procedure; 
wherein each of the print definition procedures: 
is to define a pattern for forming a respective layer of the object including a slice boundary and the fusing reduction region in the layer to inhibit excess fusing outside the slice boundary; and 
is to enhance a target performance characteristic; 
wherein the following vary between the print definition procedures: 
a location instruction to define a location of the fusing reduction region in the layer relative the respective slice boundary; 
a scheduling instruction to schedule the ejection of print agent during a respective layer forming operation to define the fusing reduction region; and 
a concentration instruction to define a concentration of print agent for defining the fusing reduction region; 
ejecting a print agent onto fusing regions of the layer of build material; and 
ejecting a fusing reduction agent onto the fusing reduction region of the laver of build material.

It is for these reasons that the applicant’s invention defines over the prior art of record.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119